Case 4:19-cv-00393-KOB Document 1-1 Filed 03/05/19 Page 1 of 20            FILED
                                                                  2019 Mar-05 PM 04:35
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                       Exhibit A
                    Case 4:19-cv-00393-KOB Document 1-1 Filed 03/05/19 Page 2 of 20




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19314767
Notice of Service of Process                                                                            Date Processed: 02/05/2019

Primary Contact:           Ms. Lynn Radliff
                           Amazon.Com, Inc.
                           PO Box 81226
                           Seattle, WA 98108-1300

Electronic copy provided to:                   Scotty Bauder
                                               Lynn Foley-Jefferson
                                               Joell Parks
                                               Lizette Fernandez
                                               Tammy Malley-Naslund
                                               Theresa Nixon
                                               Gianmarco Vairo
                                               Eugide Matondo
                                               Jesse Jensen
                                               Annamaria Taskai
                                               Christine Schram
                                               Rochelle Lewis
                                               Karen Curtis
                                               Kimberly Thomas
                                               Maria Catana
                                               Stephen Swisher

Entity:                                       Amazon.com Services, Inc.
                                              Entity ID Number 2102616
Entity Served:                                Amazon.com Services, Inc.
Title of Action:                              Brandon S. Pierce vs. Amazon.com Services, Inc.
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Product Liability
Court/Agency:                                 St. Clair County Circuit Court, AL
Case/Reference No:                            75-CV-2019-900038.00
Jurisdiction Served:                          Utah
Date Served on CSC:                           02/04/2019
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           K. Rick Alvis
                                              256-766-5031

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
         Case 4:19-cv-00393-KOB Document 1-1 Filed 03/05/19 Page 3 of 20
      C!1


                                      AlaFife E-Notice




'
~M                                                                      75-CV-2019-900038.00


To: AMAZON.COM SERVICES, INC.
     15 WEST SOUTH TEMPLE
     SUITE 1701
     SALT LAKE CITY, UT, 84101




                   NOTICE OF ELECTRCJNIG FILING
                    IN THE CIRCUIT COURT OF ST. CLAlR COUNTY, ALABAMA

                     BRANDON S. PIERCE V. AMAZON.COM SERVICES, 1NC.
                                   75-CV-2019-900038.00

                     The following complaint was FILED on 1/31/2019 4:48:50 PM




    Notice Date:    1/31/2019 4:48:50 PM




                                                                        ANNETTE MANNING
                                                                    CiRCU1T COURT CLERK
                                                               ST. CLAIR COUNTY, ALABAMA
                                                         1815 COGSWELL AVENUE, SUITE 217
                                                                       PELL CITY, AL, 35125

                                                                                 205-338-2511
             Case 4:19-cv-00393-KOB Document 1-1 Filed 03/05/19 Page 4 of 20

Siate ofAfiabama                                                                                    Court Case Number
                                                    SuMMONS
Unffied Judicia! System
                                                                                                    75-CV-2019-900038.00
FormC-84 Rev.412017                                    ' CIVIL -
                               IN THE CIRCUIT COURT OF ST. CLA1R COUNTY, ALABANIA
                                 BRANDON S. PIERCE V. AMAZON.COM SERVICES, INC.
  NOTICE TO: At41AZON.COM SERVICES, INC., 15 WEST SOUTH TEF,tPLE SUITE 1701, SAI.T LAKE CITY, UT 84101
                                                             (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE iMMEDIATE ACTION TO PROTECT YOUR R3GHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITT[NG OR DENYING EACH ALLEGATION iN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  K. RICK ALVIS
                                                        (Name(s) ofAttomey(s)J
  WHOSE ADDRESS(ES) IS(ARE: 216 W Dr. Hicks Boulevard, Florence, AL 35630
                                                                      (Address(es) of Plaintiff(s) or Attomey(s)J
  THE ANSWER MUST BE MAILED OR DEt.IVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED iN THE COMPLAINT OR OTHER DOCUMENT.
               TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CtVIL
                                               PROCEDURE TO SERVE PROCESS:
  ❑ You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
  ❑
  ~ Service by certifed mail of this Summons is initiated upon the written request of BRANDON S. PIERCE
     pursuant to the Alabama Rules of the Civil Procedure.                                     (Name(s))
         1/31/2019 4:48:50 PM                           !s/ ANNETTE MANNING                By:
                     (Date)                                             (Signature of Cterk)                                   (Name)

  Fvl Certified Mail is hereby requested.                      /s/ K. RICK ALVIS
                                                               (Plaintiff'slAttomey's Signature)


                                                   RETURN ON SERVICE
  ❑ Return receipt of certified mail received in this offlce on
                                                                                                        (Date)
  ❑ I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                  County,
                     (Name of Person Served)                                                   (Name of County)
  Alabama on
                                  (Date)
                                                                                                    (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                              (Phone Number of Server)
                                        DOCUMENT                                    4. .
              Case 4:19-cv-00393-KOB Document 1-11 Filed 03/05/19.. . ;~.
                                                                       Page   5 of 20
                                                                          ET:ECTRONICALLY. FILED
                                                                                                 Ji_:1; 5i       I/3II20t9. 4:4$PM .
                                                                                                  __l

State of Aiabama                                                                         Cac .; .:             CIRCUTr COURT OF
                                             COVER SHEET
Unified Judicial8ystem                 C~RCUIT COURT - CIVIL CASE                        7~         ANNETTF Mr1NN  T NG~CAL K
                                        (Not For pomestic Relations Cases)               Date ot t-uing'    .iutsge Loae:
Form ARCiv93 Rev. 911a
                                                                                         01 /31 /2019
                             ;
                                            "GENERAL INFORMATIt3N
                                 IN THE CIRCUIT COURT OF ST. CLAIR COUNTY, ALABAMA
                                  BRANDON S. PIERCE v. AMAZON.COM SERVICES, iNC.

First Plaintiff:   i_]Business        Rindividual           First Defendant: Cf Business                     ❑Individual
                   ❑ Govemment        ❑Other                                     ❑Govemment                  ❑Other

NATURE OF SUIT: Select primary cause of action, by checking box (check onEy one) that best characterizes your action:

TORTS: PERSONAL INJi1RY                             OTHER CIVIL FILINGS (cont'd)
  ❑ WDEA - Wrongful Dea#h                             ❑ MSXX - Birthl0eath Certificate ModificationBond Forfeiture Appeall
                                                               Enforcement of Agency SubpoenalPetition to Preserve
  ❑ TONG - Negligence: Generai
  ❑ TOMV - Negligence: Motor Vehicle                  ❑ CVRT - Civii Rights
  ❑ TOWA - Wantonness                                 L] COND - Condemnation/Eminent Domain/Right-of-Way
  ~ TOPL - Product Liability/AEMLD                    ❑ CTMP - Contempt of Court
  ❑ TOMM - Malpractice-Medical                        ❑ CONT - Contract/EjectmentNVnt of Seizure
  ❑ TOLM - Malpractice-Legal                          ❑ TOCN - Conversion
  ❑ TOOM - Mafpractice-Other                          ❑ EQND - Equity Non-Damages Actions/Declaratory Judgrnent/
                                                               Injunction Election Contest/Quiet Tdie/Sale For Division
  ❑ TBFM - Fraud/Bad Faith/Misrepresentation
  ❑ TOX7C - Other:                                    ❑ CVUD - Eviction Appeal/Unlawful Detainer
                                                      ❑ FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                ❑ FORF - Fruits of Crime Fotfeiture
  ❑ TOPE - Personai Property                          ❑ MSHC - Habeas CorpuslExtraordinary Writ/Mandamus/Prohibition
  ❑ TORE - Real Properly                              ❑ PFAB - Protection From Abuse
                                                      ❑ EPFA - Elder Protecfion From Abuse
OTHER CIVIL FILINGS
                                                      ❑ FELA - RaiiroadlSeaman (FELA)
  ❑ ABAN - Abandoned Automobile                       ❑ RPRO - Real Property
  ❑ ACCT - Account & Nonmortgage                      ❑ yVTEG - WilllTrustlEstate/Guardianship/Conservatorship
  (—] APAA - Administrative Agency Appeal
                                                      ❑ COMP - Workers' Compensation
  ❑ ADPA - Administrative Procedure Act
                                                      ❑ CVXX - Miscellaneous Circuit Civil Case
  ❑ ANPS - Adults in Need of Protec6ve Services

ORIGIN:       F Ev7J tNITIAL FILING                    A ❑ APPEAL FROM                                  O ❑ OTHER
                                                           DISTRICT COURT

             R ❑ REMANDED                              T ❑ TRANSFERRED FROM
                                                           OTHER CIRCUIT COURT
                                                                  Note: Checking `Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?               []YES ❑NO             jury trial. (See Rules 38 and 39, Ata.R.Civ.P, ror procedure)

RELIEF REQUESTED:                     [v MONETARY AWARD REQUESTED ❑NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        ALV001                                 1/31/2019 4:48:35 PM                                   /s/ K. RICK ALVIS
                                            Date                                           Signature of Attomey/Party filing this form


MEDIATIONREQUESTED:                         ;' _]YES;JNO : ]UNDECIDED

Etection to Proceed under the Alabama Rules for Expedited Civil Actions:               ❑YES ❑NO
                                DOCUMENT
       Case 4:19-cv-00393-KOB Document 1-12 Filed 03/05/19 Page 6 of 20
                                                                           ELECTRONICALL'YFILED
                                                                      _        1 /3 1/2019 4:48 PM
                                                                     ~1)l 75-CV-2019-90.0038.00
                                                                              CIRCUIT COURT OF
                                                                      : ST. CLAIRCOUNTY, ALABAIvIA
                                                                         ANNETTE MANNING, CLfiRK
           1N THE CIRCUIT COURT Olrt' ST. CLAIR COUNTIr, i+~nnw3r~r~                             .....

BRANDON S. PIERCE,                        }
                                          }
      Plaintiff,                          }
                                          )      CIVIL ACTION NO.
V.                                       )
                                   }             JURY TRIAL DEMANDED
AIVIAZON.COiV1 SERVICES, INC.; and }
FICTITIOUS DEFENllANTS,            }

NO. 1, that entity or person whichlwho designed the subject treestand involved in the
occurrence made the basis of this lawsuit, any component part thereof, or any attends► nt
cquipment used or available for use therewith;

NO. 2, that entity or person which/who manufactured or assembled the subject treestand
involved in the occurrence made the basis of this (awsuit, any component part thereof, or
any attendant equipment used or available for use therewith;

NO. 3, that entity or person which/who designed, manufactured, assembled or sold the
defective component parts of the subject treestand involved in the occurrence made the
basis of this lawsuit;

NO. 4, that entity or person which/who had any role in the distributive chain regarding the
subject treestand involved in the occurrence made the basis of this lawsuit, any component
party thereof, or any attendant equipment used or available for the use therewith, from the
date of manufacture through the date of its acquisition by the Plaintiff;

NO. 5, that entity or person whichfwho failed to warn or issued inadequate warnings or
instructions reg$rding the use of operation of the subject treestand involved in the
occurrence made the basis of this lawsuit, any component part thereof, or any attendant
equiprnent used or available for use therewith;

NO. 6, that entity or person whichlwho tested, inspected, approved or xssued any approval
of the subject treestand involved in the occurrence made the basis of this lawsuit, any
component part thereof, or any attendant cquipment used or available for use therewith;

NO. 7, that entity or person which/who provided any insurance coverage, of whatever kind
or charactcr, to any of the named or fictitious defendants hercin; and

NO. 8, that entity or person, other than those entities or persons described above,
whichJwho is the successor in interest to any of these entities or person described above.

       Plaintiff avcrs that the identities of these Fictitious Party Defendants are unknown
to the Plaintiff or his attorneys at this time or, if their names are known to the Plxintiff,
facts that identify them as proper party defendants intended to be sued are not known to
      Case 4:19-cv-00393-KOB Document  1-1 Filed 03/05/19 Page 7 of 20
                                I3E}CUMENfi 2




the P(aintiff or his attorneys at this time and their true names v►rill be substituted by
amendmcnt when aseertained.

      Defendants.

                                         COMPLAINT

1.    Plaintiff 1;3randon S. Pierce (hereinafter re#'erred to as "Plaintiff' or "Pierce") is an adult

      and a citizen of St. Clair County, Alabama.

2.    Defendant Amazon.corn Services, Inc., (hereinafter referred to as "defendant" or

      "Amazon") is a DELAWARE Corporation with its principal place of business in Seattle,

      Washington doing business in the state of Alabama.

3.    The events giving rise to Plaintiff Pierce's claims occurred in St. Clair CountyT Alabama.

4.    The amount in controversy cxceeds the jurisdictional amount of this Court.

                                 GENERAL ALLEGATTONS

S.    Amazon is an online retailer who sells treestands sueh as the one used in the incident

      made the basis of this lawsuit.

6.    Pierce purchased an XtremepowerUS Treestand that is the subject of this lawsuit from

      Ilefendant, Atnazon.

7.    This action against Amazon is brought pursuant to code Alabama Code 1975 § 6-5-

      52i(c). See affidavit of P}aintiffs Counsel attached hereto as Exhihit i.

$.    Plaintiff has researched XtremepowerUS at length to obtain information, including its

      address, about the company and each search has come up unsuccessful.

9.    Qn multiple occasions, the Plaintiff and his counsel has eontacted Amazon requesting

      information on the manafacturer, Xtremepower[JS, but the customer service department

      has refused to provide any information.




                                                2

                    _
      Case 4:19-cv-00393-KOB Document 1-12 Filed 03/05/19 Page 8 of 20
                               T}OCUMENT




10.   On or about February 3. 2017, Plaintiff Pierce was hunting in St. Clair County, Alabama.

      As he was secured in his XtremepowerUS Treestand, a locking pin failed causing the

      treestand to collapse and the Plaintiff to plummet several feet to the ground thus

      sustairiing severe and perrnanent injuries.

11.   The subject treestand used by Pierce at the time the locking pin falled and the treestand to

      collapse was desibned sold and manufactured by XtremepowerUS. Further, the subject

      treestand was purchased by Plaintiff Pierce online through Arnazon.

12.   As a result of Pierce's fall frotn the treestand, the Plaintiff suffered, inter alia, a torn

      meniscus, almost a complete ACL fear as well as tears to his MCL, LCL and PCL, and

      fractures. Further, Plaintiff subsequently underwent knee surgery.

13.   As a result of his injuries frorn the fall from the subject trecstand, Plaintiff was unable to

      immediately retnrn to liis ernployment, suffered lost wages, a loss of future earning

      capacity and incurred and continues to incur medical e.Xpenses.

                           COUNT ONE -
       ALABAMA. EXTENDED MAIVUFACTiJRER'S LIABILITY DOCT"RINE

14.   The Plaintiff adopts and realleges each and every previously, stated provision of this

      Complaint as if fully set out herein.

15.   Amazon and KtremepowerUs sold           and placed in the stream of commerce the subject
      treestand that was defective and utu'easonably dangerous when used in a foreseeable

      manner.

16.   'I'he subject treestand was designed, manufactured, distributed and/or sold by Defendant

      Amazon and XtremepowerU5 in the ordinary course of their business. The treestand was

      in substantially the same condition at the time of the inLident as it was yvhen it left the

      hand of defendants.

                                                 3
       Case 4:19-cv-00393-KOB Document 1-1? Filed 03/05/19 Page 9 of 20
                                DOCUMENT




17.    The subject treestand was defective and unreasonably dangerous because the locking pin

       that failed was prone to fail unexpectedly due to its defective design; during intended use.

       The treestand did not meet the reasonable safety expectations of an ordinary consumer

       who would not reasonably expect the locking pin to malfunction during intended use_

18.    At the time of tlie incident made the basis of this lawsuit, Plaintiff Pierce was using the

       subject treestand in a foreseeable manner. He followed XtremepowerUS' instructions

       and did not misuse the treestand. Further, he was unaware that the locking pin was

       defective and prone to failing during intended use.

19.    The defective condition of the subject treestand was the direct and proximate cause of

       Pierce's severe and pennanent injuries that resulted in economic and non-economic

       damages. Had the locking pin of the subject treestand not unexpectedly failed, the

       Plaintiff would not have been injured.

20.    Plaintiff Pierce brings his claim pursuant to the Alabamcr F-x-tended Manujitcturers

       Lfabiltty Dvctrine.

21.    As a proximate result of the defective and unreasonably dangerous treestand, the Plaintiff

       suffered serious and permanent injuries, rnental distress, loss of enjoyment of life, loss of

       past and future earn.ings and loss involving past and future medical expenses.

       WHEREFORE, on the basis of the foregoin;, Plaintiff Pierce requests that the jury

selected to hear this case render a verdic;t for him and against Defendant for cornpensatory

damages in an arnount that will adequately compensate the Plaintiff for the permanent injuries

and damages he sustained due to the defendants' conduct, and for exemplary damages in an

amount that will adequately reflect the wrongfulness of the defendant. Further, Plaintiff Pierce
       Case 4:19-cv-00393-KOB Document 1-1 Filed 03/05/19 Page 10 of 20
                                 DOCUMENT?




requests that the Court enter judgrnent consistent with the jury's verdict, and that it also award

the Plaintiff interest from the date of judgtnent and costs incurred in managing this lawsuit.

                               COUNT TWO — NEGLIGENCE


22.    The Plaintiff adopts and realleges each and every previously stated provision

       of this Complaint as if fully set out herein.

23.    Defendant Amazon and XtremepoweerUS owed Plaintiff Pierce and other users of their

       treestands a duty to design, manufacture, distribute andlor sell the product in a reasonably

       safe condition.

24.    Defendant Amazon and XtxetnepowerUS breached this duty by negligently designing,

       manufacturing, distributing and/or selling the treestand with inadequate and unsafe

       ltrcking pins prone to failing unexpectedly, exposing users to potential dangerous falls.

25.    As a direct and proximate result of this defendants' negligence, Plaintiff Pierce suffered

       serious and pernianent injuries, mental distre.ss, loss of enjoyment of life, loss of past and

       future earnings and loss involving past and future medical expenses.

       WHE1tEFORE, on the basis of the foregoing, Plaintiff Pierce requests that the jury

selected to hear this case rerider a verdict for hini and against all defendants for compensatory

damages in an amount that will adequately compensate the Plaintiff for the permanent injuries

and damages he sustained due to the defendant's conduct, and for exemplary damages in an

amount that will adequately reflect the wrongfulness of the defendant. Further, Plaintiff Pierce

requests that the Court enter judgment consistent with the jury's verdict, and that it also award

the Plaintiff interest from the date of judgment and costs incurred in managing this lawsuit.

                              COUNT THREE— WANTONNESS                                               \
        _




                                                  5
      Case 4:19-cv-00393-KOB Document 1-1 Filed 03/05/19 Page 11 of 20
                                DOCUMENT2




26.    't'he Plaintiff adopts and realleges each and every previously stated provision of this

       Complaint as if fully set out herein.

27.    Defendant Amazon and XtremepowerUS wantonly designed, manufaetured, distributed

       and/or sold the subject treestand with inadequate and iinsafe locking pins. Defendants

       also knew that severe injuries would likely result if they did not fulfill their duty to warn

       and inform purchasers of the defective treestands.

2$.    As a direct and proximate result of thcse defendants' wantonness, Plaintiff Picrce

       suffered serious and permanent injuries, mental distress, ioss of enjoyrnent of life, loss of

       past and future earnings and loss involving past and future medical expenses.

       WHEREFORE, on the basis of the foregoing, Plaintiff Pierce requests that the jitry

selected to hear this case render a verdict for him and against defendant for compensatory

damages in an arnount that will adequateiy compensate the Plaintiff for the permanent injuries

and damages he sustained due to the defendants' conduct, and £or exemplary damages in an

amount that will adequately reflect the wrongfulness of the defendants. Further, Ptaintiff Pierce

recluests that the Gourt enter judgment consistent with the jury's verdict, and that it also award

the Plaintiff interest from the date of judgment and costs incurred in managing this lawsuit.

                   COUNT FOUR — NEGLIGENT FAILURE TO WARI•1

29.    The Plaintiff adopts and realleges each and every previously stated provision of this

       Complaint as if fully set out herein.

30.    Defendant Amazon and XtremepawerUS had a duty to warn the Plaintiff and other users

       of the dan f;erous defects in the treestands about which they knew or shauld have known.

31.    Defendant Amazon and XtremepowerUS knew the subject treestand was defective and
                                                                                           _
       unreasonably dangerous.


                                                 6
       Case 4:19-cv-00393-KOB Document 1-1 2 Filed 03/05/19 Page 12 of 20
                                 DOCUMEAtT




32.    Notwithstanding this kciowledge, Defendant Amazoii and XtremepowerUS failed to take

       reasonable steps to notify the Plaintiff and other users.

33.    Had the defendants warned the Plaintiff of the defective and unreasonably dangerous

       treestands, Plaintiff Pierce would not have used the subject treestand and would not have

       suffered the severe and permanent injuries as a r.esult of the failure of the locking pin.

34.    As a direct and proximate result of the defendants' negligent failure to warn, Ylaintiff

       Pierce suffered serious and permanent injtu-ies, mental distress, loss of enjoyment of life,

       loss of past and future eamings and loss involving past and future medical expenses.

       WHEREFORE, on the basis of the foregoing, Plaintiff° Pierce requests that the jury

selected to hear this case render a verdict for him and against defendant for eompensatory

damages in an amount that will adequately compensate the Plaintiff for the permanent injuries

and damages he sustained due to the defendants conduct, and for exemplary damages in an

amount that will adequately reflect the wTongfulness of the defendant. Further, Plaintiff Pierce

requests that the Court enter judgment consistent with the jury's verdict, and that it also award

the Plaintiff interest from the date of judgment and costs incurred in managing this lawsuit.

                  COUNT FIVE — BREACH UF TMPLIED WARRANTY


35.    The Plaintiff' adopts and realleges each and every previously stated provision of this

       Complaint as if fully set out herein.

36.    Defendant Amazon and XtremepowerUS designed, manufactured, distributed andJor sold

       the treestand involved in this incident. The defendants impliedly warranted that the

       subject treestand was reasonably fit for the particular purpose for which it was sold.

37:    Defendant Amazon and XtrernepowerUS breached its implied warranties because of

       inadequate and unsafe locking pins on the treestands.


                                                 6
       Case 4:19-cv-00393-KOB Document 1-1 2 Filed 03/05/19 Page 13 of 20
                                 DOCUMENT




38_    As a direct and proximate result of the defendants' breach of irnplied warranty, Plaintiff

       Pierce sufferceti serious and permanent injuries, mental distress, loss of enjoyment of life,

       loss of past and future carnings and loss involving past and future medical expenses.

       WHEREF®RE, on the basis of the foregoing, Plaintiff Pierce requests that the jury

selected to hear this case .render a verdict for him and against defendant for compensatory

damages in an amount that will adequately compensate the Plaintiff for the permanent injurics

and damagcs he sustained due to the defendants' conduct, and for exemplary, damages in an

amount that will adequately reflect the wrongfulness of the defendants. Further, Plaintiff Pierce

requests that the Court enter judgmnt consistent with the jury's verdict, and that it also award

the Plaintiff interest froni the date of judgrnent and costs incurred in managing this lawsuit.


                                 COUNT SIX — NEGLYGENCE -
                                 ~,as to Fictitious Defendants 1-5~

K~     The Piaintiff adopts and realleges each and every previously stated provision of this

       Complaint as if fully set out herein.

.11    Fictitious Defendants No. 1 negligently designed the subject treestand, its componeint

       parts and/or any attendant equipment used or available for use therewith;

41.    Fictitious 13efendant No: 2 negligently manufactured or assernbled the subject treestand,

       its component parts and/or any attendant equipment used or available €or use therewith;

42.     Fictitious Defendant No. 3 negligently desif;ned, manufactured, assembled or sold the

       defective cornponent parts of the subject trecstand_

43,    Fictitious Defendant No. 4 negligently distributed the subject treestand, its comporient

       parts and/or any attendant equipment used or available for use therewith, from the date of

       manufacture through tkte date of its act{uisition by Plaintiff Pierce.


                                                  $
      Case 4:19-cv-00393-KOB Document 1-1 2Filed 03/05/19 Page 14 of 20
                                ©{}CUMENT




44.    Fictitious llefendant No. S nel;ligently failed to warn or issued inadequate rvarnings or

       instructions regarding the use of operation of the subject treestand involved in this

       incident, any component part thereof, or any attendant equipment used or available for

       use therewith.

45.    Fictitious Defendant No. 6 negligently tested, inspected, approved or issued any approval

       of the subject treestand involved in this incident, any component part thereof, or any

       attendant equipment used or available for use therewith.

46.    The negligence of Fictitious llefendants Nos. I through 6, combined and occurred with

       the previously described negligence and other wrongful conduct to proximately cause

       Plaintiff Pierce's permanent injuries and damages.

47.    As a direct and proximate result of these fictitious defendants' negligence, Plaintiff

       Pierce suffered serious and permanent injuries, mental distress, loss of enjoyment of life,

       loss of past and future earnings and loss involving past and future medical expenses.

       WHEREFURE, on the basis of the foregoing, Plaintiff Pierce requests that the jury

selected to hear this case render a verdict for him and against all defendant.s for compensatory

damages in an amount that will adequately compensate the Plaintiff for the permanent injuries

and damages he sustained due to the defendants' conduct, and for exemplary damages in an

amount that tivill adequately reflect the wrongfitlness of the defendants, Further, Plaintiff Pierce

requests that the Court enter judgment consistent with the jury's verdict, and that it also award

the Plaintiffinterest from the date of judgment and costs incurred in managing this laKlsuit.

                             COUNT SEVEN — WANT4yT1ESS
                           (as to Fictitious Defendants 1 through 6)

48.    The Plaintiff adopts and realleges each and every greviously stated provision of this

       Complaint as if fully set out herein.


                                                 E
       Case 4:19-cv-00393-KOB Document 1-1 Filed 03/05/19 Page 15 of 20
                                 DOCUMENT2




49.    Fictitious Defendants l through 6 wantonly desgned, manufactured, tested, distributed

       and/or sold the subject treestand with inadequate and unsafe locking pins. These

       defendants knew or should have known that severe injuries would likely result if they did

       not fulfill their duty to warn the Plaintiff and other purchasers.

50.    As a direct and proximate result of these fictitious defertdants' . wantonness, Plaintiff

       Pierce suffered serious and permanent injuries, mental distress, loss of enjoyment of life,

       loss of past and future earnings and loss involving past and future medical expenses.

       WHERFIFURE, on the basis of the foregoing, Plaintiff Pierce requests that the jury

selected to hear this case render a verdict for hirn and against all defendants for compensatory

damages in an amount that will adequately compensate the Plaintiff for the permanent injuries

and damages he sustained due to the defendartts' conduct, and for exemplary damages in an

amount that will adequately reflect the wrongfulness of the defendants. Further, Plaintiff Pierce

requests that the Court enter judgment consistent with the jury's verdict, and that it also award

the Plaintiff interest from the date of judgment a.nd costs incurred in managing this lawsuit.

                             CUUNT EIGHT — NF,GL[GL1tiCE
                            (as to Fictitious Defendants 7 and 8,~
51.    The Plaintiff adopts and realleges each and every previously stated provision of this

       Complaint as if fully set out herein.

52.    Fictitious Defendants No. 7 is liable to the Plaintiff for the above-described negligence or

       other wrongful acts of one or more of the tiamed or fictitious defendants as the insurer

       providing coverage to any of the namea or fictitious defendants herein.

53.    Fictitious Defendant No. 8 is liable to the Plaintiff for the above-deseribed negligence or

       other wrongful acts of one or more of' the named or fictitious defendants as the successor




                         _
                                                 10
       Case 4:19-cv-00393-KOB Document 1-1 2 Filed 03/05/19 Page 16 of 20
                                 Dt?CUMENT




       in interest tone or more of those other defendants, or as the successor in interest to the

       liatailities of one or more of those other defendarnts.

54.    The negligence of Fictitious Defendants Nos. 7 and 8, comhined and concurred with the

       previously described negligence and other wronl;ful conduct to proximately cause

       Plaintiff Pierce's permanent injuries and damages.

55.     As a direct and proximate result of these fictitious defendants' negligence, Plaintiff

        Pierce suffered serious and permanent injuries, mental distress, loss of enjoyment of life,

        loss of past and future earnings and loss involving past and future rnedical expenses.

       4VHEREFORE, on the basis of the foregoing, Plaintiff Pierce requests that the jury

seleeted to Itear this case render a verdict for him and against all defendants for compensatory

damages in an amunt that will adequately compensate the Plaintiff for the permanent injuries

and damages he sustained due to the defendants' eonduct, and for exemplary damages in an

amount that will adequately reflect the w-rongfulness of the defendants. Further, Plaintiff Pierce

requests that the Court enter judgment consistent with the jury's vcrdict; and that it also award

the Plaintiff interest from the date of judgment and costs incurred in managing this lawsuit.

                                               Respectfully submitted,

                                               /s! K. Rick Alvis
                                               IK. Rick Alvis (ALVIIUI)
                                               At#orney for Piainti#'f


©f Counsel•

Holt, Mussleman, Moran & Atvis
216 W Dr. Hicks Boulevard
Florence, AL 35634-6135
(256) 766-(}5031VIain
(256) 766-7690 Fax
rich 'Lq'~alvislaw.con3



                                                 11
      Case 4:19-cv-00393-KOB Document 1-1 Filed 03/05/19 Page 17 of 20
                                DOCUMENT2




                                JI7RY DEALAItTD

Plaintiff Pierce hereby demands a trial by struck jury on all issues af this cause.


    DEFENDANT CAN BE SERV'ED VIA CERTIFIED NML AS FtJI,IIQtiVS:


Amazon.com. Services, Inc
c/o Corporation Service Company
15 West South Temple Ste 1701
Salt Lake City, UT 84101
      Case 4:19-cv-00393-KOB Document 1-1 Filed 03/05/19 Page 18 of 20
                                DOCUMENT2




STATE UF ALABAMA

COUI<iTY 4F LAUDERDALE

                                AFFIDAViT t?F K. It.ICK ALViS

       Before me, the undersigned authority, a Notary Public in and for said county and

Worn state, personailly appeared K. Itick Alvis, who being by me first duly sworn and who,

being known to me, deposes and says the following;

       1.      My name is. K. Rick, Alvis. I am a resident of Alabarna and I am over nineteen

years of age. I have personal knawledge of the facts set out below.

       2.      I am a licensed attorney in the State of Alabama. l currently represent plaintiff

Brandon Shay Pierce in the case styled: Brczndvn .Shay Pieree v. Amazan et al.

       3.      Iv1y client purchased a Treestand believed to be designed, manufactured and sold

by XtrernepowerUS, directly from Amazon.

       4.      My crffice staff haas spent numerous hours researching the internet in an effort to

locate an address on XtremepowerUS and have been unsuccessful.

       S.      A private investigator was also hired to lcicate XtremepowerUS with no success.

       5.      My staff have contacted several companies with a name sirnilar to

XtremepowerUS, but none af them were the correct cornpany.

       6.      My staff and I personally contacted Amazon directly in an effort to retrieve

information on XtremepowerUS but was advised by Amazon that they cannot release any

information on their clients.
'            Case 4:19-cv-00393-KOB Document 1-12 Filed 03/05/19 Page 19 of 20
                                      DOCUMENT




                 7.       Therefore, pursuant to Alabama Code 1975 § 6-5-521(c), we have filed suit

          against Amazon, the distributor since the Plaintiff has been unable to identify the manufacturer

          of the product in question.


          Further, the affiant sayeth not.

                  IIATED: I131/2019

                                                             L~    &        96S
                                                             K. RICK ALVIS

          SUBSCRiBEll AND SWORN
          To before me this the 31' day
          Of January, 2014.




        - lYOTARY Pi1BG
    .     ~ '~'~=~° l •
                                   Case 4:19-cv-00393-KOB Document 1-1 Filed 03/05/19 Page 20 of 20
                               I




St.                                                                                                   ~
  cCogswell Aveuje, Ste. 217
  I eu City, Al, 35125
     (POP) 030MA-511




                                                       n7a Un- torn .Se ru ecs I lu..
                                                           ~ou.~-h TemPl~ sF+c. /Zol
                                                 I S W est
                                                 qsal-l- 4al& v6;"IV J /,LT 8y/ol
